In the Supreme Court of Georgia



                                             Decided:   April 20, 2015


                   S15A0110. CORDOVA v. THE STATE.


      HINES, Presiding Justice.

      David Cordova, also known as David Cordoba, (hereinafter “Cordova”)

brings this pro se appeal from an order of the Superior Court of Long County

denying his “motion to vacate void sentence” following his entry of negotiated

pleas of guilty to malice murder, armed robbery, and kidnapping with bodily

injury, and his consequent sentencing to three terms of life in prison without the

possibility of parole. For the reasons which follow, we reverse and remand this

case with direction to the superior court.

      On August 26, 1997, a Long County grand jury indicted Cordova along

with two other men for the August 16, 1995 malice murder, armed robbery, and

kidnapping with bodily injury of Mary Ann Prescott. On September 12, 1997,

the State filed a notice of intent to seek the death penalty for Cordova, alleging

as aggravating circumstances that the murder was done during the commission
of the felonies of armed robbery and kidnapping with bodily injury, and for the

purpose of receiving money or any other thing of monetary value as provided

in then OCGA § 17-10-30, which set forth the statutory aggravating

circumstances for imposition of the death penalty; it further alleged that the

kidnapping with bodily injury involved the death of the victim. On May 10,

1999, Cordova entered negotiated pleas of guilty to all three charges. On May

13, 1999, he was sentenced to life in prison without the possibility of parole for

malice murder, a consecutive term of life in prison without the possibility of

parole for the armed robbery, and a third term of life in prison without the

possibility of parole for the kidnapping, the sentence to be served concurrently

with the sentence for malice murder; the sentences on all counts were to run

concurrently with a federal sentence of Cordova’s. An application for sentence

review was filed on June 7, 1999, and on September 22, 1999, the Sentence

Review Panel responded that it was without jurisdiction to review Cordova’s

sentences. On February 3, 2014, Cordova filed the present pro se “motion to

vacate void sentence,” contending that his sentences are void “as a result of the

trial court’s failure to make a contemporaneous specification, beyond a

reasonable doubt, the statutory aggravating circumstance required by O.C.G.A.

                                        2
§ 17-10-32.1 (b) authorizing imposition of a life sentence without possibility of

parole.” And, so they are.

       Former OCGA § 17-10-32.11 applicable to the time frame of Cordova’s

sentencing provided,

       a) Subject to the provisions of subsection (b) of this Code section,
       any person who has been indicted for an offense for which the death
       penalty or life without parole may be imposed may enter a plea of
       guilty at any time after indictment, and the judge of the superior
       court having jurisdiction may, in the judge's discretion, sentence the
       person to life imprisonment or to any other punishment authorized
       by law for the offense named in the indictment.

       (b) Unless the district attorney has given notice that the state intends to
       seek the death penalty pursuant to the Uniform Rules of the Superior
       Courts, the judge shall sentence the defendant to life imprisonment. In
       cases where such notice has been given, the judge may sentence the
       defendant to death or life without parole only if the judge finds beyond a
       reasonable doubt the existence of at least one statutory aggravating
       circumstance as provided in Code Section 17-10-30.

(Emphasis supplied.)

       This Court has determined that this criminal statute must be strictly

construed against the State, so that,


       1
        The statute was repealed by Georgia Laws 2009, Act 62, § 7, effective April 29, 2009. The
Act provided, however, that “the amendment or repeal of a Code section by this Act shall not affect
any sentence imposed by any court of this state prior to the effective date of this Act,” and that
OCGA § 17–10–32.1 “as it existed prior to the effective date of this Act shall apply to all offenses
committed on and before such date.” Ga. L.2009, pp. 223, 227, §§ 9, 11(a).

                                                 3
       it is clear that a defendant who pleads guilty in a death penalty case
       cannot be sentenced to life without parole unless the judge
       contemporaneously makes a specific finding of a statutory
       aggravating circumstance beyond a reasonable doubt.

Pierce v. State, 289 Ga. 893, 896 (3) (717 SE2d 202) (2011), quoting Hughes

v. State, 269 Ga. 819, 821(2) (504 SE2d 696) (1998). That did not happen in

this case; the plea court did not specify an aggravating circumstance at the time

of sentencing, so the statutory requirement was not met. Id.

Consequently, Cordova’s imposed sentences of life without the possibility of

parole are void and must be vacated. Id.

       Accordingly, the superior court’s order denying Cordova’s “motion to

vacate void sentence” is reversed with the direction that his sentences of life in

prison without the possibility of parole be vacated.2

       Judgment reversed and case remanded with direction. All the Justices

concur.



       2
          As this Court explained in Pierce v. State, in this circumstance, the defendant, upon remand,
can be resentenced to life without the possibility of parole if the resentencing court then complies
with the requirements of former OCGA § 17–10–32.1, that is, if the resentencing court finds the
existence of at least one aggravating circumstance as provided in OCGA § 17–10–30 and the
applicable case law; it is then within the resentencing court’s discretion whether to impose a sentence
of life in prison without the possibility of parole. Pierce v. State at 896-897 (3).


                                                  4